TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-17-00082-CR


                               Dylan Scott Garrett, Appellant

                                              v.

                                The State of Texas, Appellee


              FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        NO. CR2016-500, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Dylan Scott Garrett has filed a motion to dismiss his appeal. The

motion is signed by both appellant and his attorney. See Tex. R. App. P. 42.2(a). We grant the

motion and dismiss the appeal. See id.



                                           __________________________________________
                                           Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on Appellant’s Motion

Filed: June 15, 2018

Do Not Publish